Citation Nr: 0800826	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than June 7, 
2004, for a 10 percent rating for degenerative joint disease 
of the left elbow.

2.  Entitlement to a rating higher than 10 percent for the 
degenerative joint disease of the left elbow.

3.  Entitlement to a compensable rating for bilateral elbow 
disability, epicondylitis, prior to June 7, 2004, and a 
compensable rating for right elbow disability thereafter.

4.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the right knee.

5.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the left knee, status post 
anterior cruciate ligament reconstruction and meniscectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977 and from August 1979 to August 1996.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
increased - from 0 to 10 percent, the rating for the 
degenerative joint disease in the veteran's right knee, 
retroactively effective from January 16, 2004, the date of 
receipt of his claim for a higher rating.  The RO 
also increased the rating for his left knee disability from 0 
to 10 percent, retroactively effective from the same date of 
claim, but denied his claim for a higher (i.e., compensable) 
rating for his bilateral elbow disability.  The RO 
subsequently considered additional evidence - private 
medical records including a June 7, 2007 X-ray finding of 
degenerative joint disease of the left elbow, and issued 
another decision in July 2005 granting service connection and 
assigning a higher, separate, 10 percent rating for this 
retroactively effective from that June 7, 2004, date when it 
was shown.  The RO continued to rate the right elbow 
disability at the noncompensable level.

Inasmuch as this higher 10 percent rating for the veteran's 
left elbow disability was not granted retroactive to the date 
of his claim (only back to the date of that 
X-ray finding), the issue of his entitlement to an earlier 
effective date for this 10 percent rating was added to his 
appeal.

In September 2007, to support his claims, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (Travel Board hearing).  During the 
hearing he submitted additional evidence and waived his right 
to have the RO initially consider it.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2007).  He also even more recently 
submitted still additional evidence to the Board in October 
2007.

In this decision the Board will decide the claim for an 
earlier effective date.  However, the Board is remanding all 
of the other claims to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.


FINDING OF FACT

It was not factually ascertainable prior to June 7, 2004, 
that the veteran had degenerative joint disease (i.e., 
arthritis) in his left elbow.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
June 7, 2004, for the 10 percent rating for the degenerative 
joint disease in the left elbow.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, by 
letter dated in February 2004, the RO:  (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to his claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

In this regard, it is noted that the veteran was provided 
notice about evidence needed to evaluate disabilities and 
determine the beginning date of any payment to which he may 
be entitled by letter dated in March 2006, subsequent to the 
March 2004 rating decision on appeal.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See, too, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  But the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, the Board 
finds that the June, July, and August 2007 SSOCs provided to 
the veteran constitute readjudication of his earlier-
effective-date claim and "cure" any timing problem 
associated with no or insufficient notice prior to the 
initial adjudication.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless.)

If there is any notice deficiency here, the Board finds that 
the presumption of prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect he understands what is needed 
to prevail.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

As for the duty to assist, the RO obtained the veteran's VA 
and private treatment records, he has testified at a Travel 
Board hearing (and submitted additional evidence both during 
and after the hearing), and he has been provided VA 
compensation examinations, in March 2004 and March 2007, in 
connection with his claim.  As there is no indication or 
allegation that relevant evidence remains outstanding (as 
confirmed by the veteran in his recent October 2007 statement 
when he indicated he had no other evidence to submit), the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Consequently, the Board finds that VA has satisfied its 
duties to notify and assist the veteran with his claim, and 
that additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, he is not prejudiced by the Board's adjudication 
of his claim.  

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the veteran or obtained on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 
38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 
(1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 
12-98.

The Court has indicated that it is axiomatic that the fact 
that must be found in order for entitlement to an increase in 
disability compensation to arise, in other words, that the 
service-connected disability must have increased in severity 
to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, 
determining whether an effective date assigned for an 
increased 


rating is correct or proper under the law requires (1) a 
determination of the date of the receipt of the claim for the 
increased rating as well as (2) a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  Id. at 521.

Here, review of the claims file reflects that, in a June 1997 
rating decision, service connection was granted for bilateral 
elbow disability (lateral epicondylitis) and an initial zero 
percent schedular rating assigned retroactively effective 
from September 1, 1996, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5099-5024.

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows:  The first two digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 
two digits will be "99" for all unlisted conditions.  
Hyphenated diagnostic codes, such as that employed here, are 
used when a rating pursuant to one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.  38 C.F.R. § 4.27.  If the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  Id.

Diagnostic Code 5024 provides that tenosynovitis is to be 
rated on limitation of motion of affected parts.  Limitation 
of the elbow and forearm is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5206 and 5207 for limitation of flexion and 
extension, respectively.  

On January 16, 2004, the veteran filed claims for increased 
ratings for his 
service-connected disabilities, including his bilateral 
lateral epicondylitis.  

The veteran had a VA examination in March 2004, in connection 
with his recently filed claims, and he complained of 
bilateral elbow epicondylitis, left arm worse since 1990.  
Although he complained of exacerbated pain upon pushing, 
pulling, and lifting, objective findings revealed that, 
following repetitive motion, he did not complain of any 
increasing pain or further decrease in motion.  There also 
was no weakened movement or lack of endurance, bilaterally.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, and 4.59 (and indicating that, when 
determining the severity of musculoskeletal disabilities such 
as the one at issue, which is at least partly rated on the 
basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.)  The diagnoses at the conclusion 
of that March 2004 VA examination included bilateral 
epicondylitis quiescent at the present with no limitation of 
motion.  
X-rays taken during that examination revealed no 
abnormalities such as arthritis.  

In a May 2004 rating decision, the veteran's claim for an 
increased (compensable) rating for his bilateral lateral 
epicondylitis was denied.  And, as mentioned, he appealed 
that decision.  

In June 2005, during the pendency of the appeal, VA received 
additional private medical records dated from May 2004 to May 
2005.  These records reveal the veteran sought treatment for 
left elbow pain on June 7, 2004.  In addition to the pain, he 
complained of swelling and decreased range of motion.  The 
diagnostic assessment after clinical evaluation included left 
elbow pain, decreased range of motion with osteophyte along 
the olecranon.  A magnetic resonance imaging (MRI) of this 
elbow a few days later, on June 11, 2004, confirmed he had 
mild degenerative joint disease (DJD, i.e., arthritis) in 
this elbow.  That was the first radiographic indication of 
this condition.

Upon consideration of these private treatment records, in a 
July 2005 rating decision the RO granted service connection 
and assigned a higher, separate, 10 percent rating for the 
degenerative joint disease in the left elbow - retroactively 
effective from June 7, 2004, when it was first suspected and 
subsequently confirmed only a few days later.  The RO 
continued to separately rate the right elbow disability 
(epicondylitis) at the noncompensable level.

The higher 10 percent rating for the degenerative joint 
disease in the left elbow was under Diagnostic Codes 5024-
5010 [for tenosynovitis-traumatic arthritis].  See 38 C.F.R. 
§ 4.27.  [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].  

Based upon the evidence of record, the Board finds that it 
was not factually ascertainable (indeed, even suspected) 
prior to June 7, 2004 that the veteran had degenerative joint 
disease in his left elbow.  As a matter of fact, X-rays taken 
during his earlier March 2004 VA examination had not revealed 
any indications of arthritis; moreover, that 2004 VA examiner 
had described the bilateral epicondylitis as "quiescent," 
meaning for all intents and purposes asymptomatic since, 
for example, there was no associated limitation of motion.

Conversely, the subsequent June 2004 X-ray finding of 
arthritis was the basis for increasing the left elbow rating 
from noncompensable to the higher 10-percent level because 
there was associated pain and decreased range of motion.  See 
DCs 5024 and 5010, both indicating the rating will be for 
degenerative arthritis under DC 5003 - which, in turn, is 
rated on the basis of the extent there is 
limitation of motion bow.  And as already alluded to, 
limitation of motion in the elbow and forearm is rated under 
DCs 5206 and 5207 for flexion and extension, respectively.  
See, too, 38 C.F.R. § 4.71, Plate I, listing normal ranges of 
motion for other directions of forearm and elbow motion - 
pronation and supination.  But again, it was not until the 
June 2004 evaluation that there were objective clinical 
indications of arthritis in the left elbow.

The veteran testified during his hearing that an earlier 
effective date is warranted because his bilateral elbow 
disorder was initially diagnosed by the Navy and that he has 
experienced the same symptoms since his discharge from active 
duty service.  However, although he complained of left elbow 
pain and sought treatment for such complaints prior to June 
7, 2004, there is no prior evidence specifically of 
degenerative joint disease in this elbow.
Inasmuch as June 7, 2004, is the date at which it is first 
factually ascertainable that an increase in disability 
occurred, it is the appropriate effective date for the 
assignment of the higher 10 percent rating.  38 U.S.C.A. 
§ 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98.


ORDER

The claim for an effective date earlier than June 7, 2004, 
for the 10 percent rating for the degenerative joint disease 
in the left elbow is denied.


REMAND

Also during his September 2007 hearing, the veteran submitted 
additional medical evidence concerning treatment for his 
knees (his left knee in particular), including the report of 
a September 2007 Emergency admission for left knee pain.  
And, as already indicated, he waived his right to have the RO 
initially consider this additional evidence.  See 38 C.F.R. 
§ 20.1304(c) (2007).  More recently, however, in October 
2007, he submitted still additional evidence to the Board 
consisting of a September 2007 MRI report of his left knee.  
This latter evidence was not in the file when the RO last 
considered his claim and, unlike the records submitted at his 
hearing in September 2007, he did not waive his right to have 
this most recently submitted evidence initially considered by 
the RO.  Thus, to avoid any potential prejudice, the RO 
(actually, the AMC) must consider this additional evidence 
prior to the Board.  See 38 C.F.R. §§ 19.31, 20.800, 
20.1304(c); Bernard v. Brown, 4 Vet. App. 384 (1993).

As well during his September 2007 hearing, the veteran 
testified that he receives cortisone injections for his left 
knee condition.  He said the Sunday prior to the hearing his 
knee gave out on him - prompting the emergency room 
treatment mentioned.  He also said his knee gives out on him 
once or twice per month and that he is only able to walk 
about three blocks before this knee becomes painful.  
He further indicated that he has been prescribed a Velcro 
brace to immobilize his left knee, which he uses daily when 
he gets home from work.  So, essentially, he believes he is 
entitled to separate ratings for arthritis and instability in 
his knees.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGPREC 9-98 (August 14, 1998).  These two 
precedent GC opinions indicate that separate ratings are 
warranted if the veteran has instability (under DC 5257) 
apart from arthritis (under DC 5003) causing limitation of 
motion.

It is also possible, incidentally, to receive separate 
ratings for limitation of flexion (DC 5260) and limitation of 
extension (DC 5261) for disability of the same joint.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).

Concerning his elbows, the veteran testified during his 
recent September 2007 hearing that, since his most recent VA 
examination in March 2007, he has experienced increasing 
pain, fatigability, swelling, and heat with repetitive use.  

The record indicates that, notwithstanding that VA 
examinations have been conducted thus far concerning the 
severity of the veteran's service-connected knee and elbow 
disabilities, a more comprehensive evaluation is needed to 
appropriately evaluate them with consideration of his 
complaints of pain and functional loss with repetitive use.  

The Court has held that when a veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (where the Court determined the Board 
should have ordered a contemporaneous examination of the 
veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See, as 
well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In this regard, it is noted that the extent of mobility in 
the joints in question is an essential consideration as a 
basis for the rating of these disorders, in addition to other 
relevant symptomatology (for instance, complaints of a 
shocking sensation in connection with his elbows when 
carrying objects of any weight).  When determining the 
evaluation of orthopedic disabilities that are at least 
partly rated based on limitation of motion, VA must take into 
account whether the veteran has additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated due to factors such as pain, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 
4.59.  In the present case at hand, more definitive findings 
are required on the manifestation of functional loss.

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
orthopedic examination to assess the 
current severity of his bilateral elbow 
and knee disabilities.

The designated VA examiner must conduct 
all necessary testing needed to make this 
determination, including specifically 
range of motion studies (measured in 
degrees, with normal range of motion 
specified), and the examiner should 
review the results of any testing prior 
to completion of the examination report.  
The examiner must also determine whether 
there are objective clinical indications 
of pain/painful motion, weakened 
movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when the elbows and knees 
are used repeatedly over a period of 
time.  This determination should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to these factors.

Also regarding the veteran's knees, the 
examiner should indicate whether the 
veteran has any instability in 
either knee (aside from the arthritis) 
and, if he does, the severity of it 
(e.g., slight, moderate or severe), 
or episodes of locking.  

If an opinion cannot be rendered in 
response to these questions, please 
explain why this is not possible or 
feasible.

To facilitate making these important 
determinations the claims file must be 
made available for a review of the 
veteran's pertinent medical history, to 
include both a complete copy of this 
remand and the report of his prior March 
2004 and March 2007 VA examinations.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

2.  Then readjudicate the claims for 
higher ratings for the bilateral elbow 
and knee disabilities in light of the 
additional evidence.  If these claims are 
not granted to the veteran's 
satisfaction, prepare another SSOC and 
send it to him and his representative.  
Give them time to respond before 
returning the file to the Board for 
further appellate consideration of these 
claims.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


